UNITED STATES COURT OF APPEALS
                                       Tenth Circuit
                            Byron White United States Courthouse
                                     1823 Stout Street
                                  Denver, Colorado 80294
                                      (303) 844-3157
Patrick J. Fisher, Jr.                                                       Elisabeth A. Shumaker
        Clerk                                                                  Chief Deputy Clerk

                                         November 23, 1998


        TO:      ALL RECIPIENTS OF THE ORDER AND JUDGMENT

        RE:      98-1246, United States v. Nichols
                 Filed on November 18, 1998

              The order and judgment filed on November 18, 1998, contains a typographical
        error. On page two, in the final paragraph, the third sentence should appear as
        follows:

                Relying on our opinion in number 98-1247, we now affirm the district
                court’s decision with respect to this appeal.

        A copy of the corrected order and judgment is attached for your convenience.

                                                     Sincerely,
                                                     Patrick Fisher, Clerk of Court


                                                     By:   Keith Nelson
                                                           Deputy Clerk




        encl.
                                                                        F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                        NOV 18 1998
                     UNITED STATES COURT OF APPEALS
                                                                    PATRICK FISHER
                            FOR THE TENTH CIRCUIT                            Clerk



    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 98-1246
                                                    (D.C. No. 96-CR-68-M)
    TERRY LYNN NICHOLS,                                   (D. Colo.)

                Defendant-Appellant.




                             ORDER AND JUDGMENT           *




PER CURIAM .


         After examining the preliminary record and materials on file, this panel has

determined unanimously that oral argument is unnecessary in this matter. See

Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

         Defendant Terry Lynn Nichols appeals from the district court’s June 24,

1998 order rescinding certain restrictions which prohibited the government from


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
cooperating fully with state authorities investigating the bombing of the Alfred P.

Murrah federal building on April 19, 1995. The issue which Mr. Nichols raises

on appeal is the exact same one addressed in appeal number 98-1247,       United

States v. McVeigh , 157 F.3d 809 (10th Cir. 1998). In that published decision, we

held the district court did not abuse its discretion in lifting the prior prohibition

on cooperation with state authorities.   Id. at 815.

       Mr. Nichols joined that parallel proceeding as an intervenor on August 17,

1998. He filed briefs as well as a petition for rehearing. Relying on our opinion

in number 98-1247, we now affirm the district court’s decision with respect to

this appeal. The stay entered in this matter via our order of July 7, 1998, is

dissolved. The mandate shall issue forthwith.

                                                       Entered for the Court


                                                       Per Curiam




                                           -2-